t c memo united_states tax_court leon s malachinski petitioner v commissioner of internal revenue respondent docket no filed date michael g boylan for petitioner joseph t ferrick for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes for and an addition_to_tax of dollar_figure under sec_6653 ’ respondent also determined unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued that once the deficiency is determined petitioner is liable for increased interest on an underpayment attributable to a tax- motivated transaction as defined in sec_6621 after concessions the issues remaining for decision are whether petitioner executed a valid consent to extend the period of limitations for assessment and collection of the taxes and addition_to_tax at issue and whether petitioner is entitled to a credit of dollar_figure for the taxable_year in issue findings_of_fact the parties filed a stipulation of facts a supplemental stipulation of facts and a second supplemental stipulation of facts each with attached exhibits the facts reflected therein are so found and are incorporated herein petitioner leon s malachinski was a resident of naperville tllinois when the petition herein was filed petitioner and wynne malachinski wynne were married in may of during the taxable_year in issue they both were physicians for a time they operated a medical practice together they fileda continued all rule references are to the tax_court rules_of_practice and procedure the parties have executed a stipulation of settled issues wherein they have settled all questions relating to the amount of and petitioner’s liability for the federal income taxes and addition_to_tax and increased interest for the year at issue other than the questions set forth above joint federal_income_tax return for their taxable_year on date late in or early in respondent’s agents called petitioner with respect to the federal_income_tax return petitioner then sought the advice of vincent arnone his tax_return_preparer petitioner and wynne granted a power_of_attorney to mr arnone and to attorney bugene f laporte on date wynne filed for divorce in march of but delayed telling petitioner of the filing until approximately a month later on date revenue_agent alan neubauer sent a letter addressed to petitioner and wynne requesting that they sign and return an enclosed form 872-a special consent to extend the time to assess tax for their tax_year on or about date the internal_revenue_service received the form 872-a which had been dated date and which bore the handwritten names of both petitioner and wynne an official of the irs countersigned the form 872-a on date three days later on date petitioner and wynne granted another power_of_attorney to john r ostrand c p a and stephen b mack c p a the power_of_attorney was originally prepared on date on date wynne issued a separate power_of_attorney naming as her representatives before the irs two attorneys anthony g scariano and justino d petrarca anda certified_public_accountant michael j moxley petitioner and wynne continued to practice medicine together until they were divorced in march of on date petitioner filed a separate tax_return for his taxable_year the next month acting on advice from one of his advisers petitioner sent to the irs a dollar_figure remittance with respect to his and wynne’s federal_income_tax account for the irs prepared a voucher with a handwritten entry reflecting this amount as a cash bond a section of the voucher was also checked indicating that the amount was an advance_payment on deficiency the voucher did not have a separate section for indicating that the remittance was in the nature of a cash bond or a deposit petitioner’s representative mr mack met with respondent’s agent neubauer on date to discuss issues relating to petitioner’s taxes on date respondent issued an examination_report to petitioner and to wynne for their tax_year indicating inter alia that they had a deficiency in income_tax of dollar_figure on date petitioner executed his third power_of_attorney this time naming glenn aquino a certified_public_accountant with the accounting firm coopers lybrand on the same date mr aquino filed a protest with respondent on behalf of petitioner and wynne a week later respondent returned the protest seeking additional information in response mr aquino filed a revised protest on date a child custody contest arose between petitioner and wynne in late september or early october of petitioner filed for sole custody of the two malachinski children in may of however wynne was awarded sole custody of the children in october of an appellate court reversed the award of custody and granted full custody of the children to petitioner in april of the irs transferred to petitioner’s federal_income_tax account the dollar_figure remittance that petitioner had made with respect to his and wynne’s account the irs transcript of account indicates that approximately months later in date the dollar_figure plus dollar_figure in interest was refunded the irs no longer has a copy of the check by which the refund was paid on date petitioner executed a fourth power_of_attorney naming attorney michael g boylan and authorizing him to represent petitioner before the irs on date mr boylan wrote to the irs stating that petitioner had not been able to secure wynne’s approval of a proposed settlement in the meantime claudine mellerke became an employee and a friend of wynne’s late in wynne began to complain bitterly about petitioner to ms mellerke in ms mellerke became concerned that wynne might carry out some threats she had made against petitioner’s life ms mellerke’s concerns ultimately came to the attention of the local police at the time of trial in this case wynne now known as wynne superson was incarcerated in the metropolitan correctional center in chicago illinois awaiting sentencing after having been convicted of a violation of u s c section use of interstate commerce facilities in the commission of murder-for- hire the intended victim of her scheme was petitioner the notice_of_deficiency in this case was issued on date and on date petitioner timely filed a petition in september of petitioner filed an amended petition asserting for the first time that the period of limitations for assessment of the taxes and addition_to_tax at issue had expired in supporting documents he maintained that he had not signed authorized or ratified the consent to extend the period of limitations relating to his taxable_year respondent’s counsel subsequently conducted a deposition of wynne with respect to the issues in this case but she refused to answer any questions citing her privilege_against self- incrimination opinion i the period of limitations for sec_6501 provides with certain exceptions that respondent shall assess deficiencies in income taxes within years after the return is filed sec_6501 provides an exception to this 3-year provision by allowing a taxpayer and respondent to agree in writing to extend the period for assessment if such agreement is made before expiration of the year period under the court’s rules the defense of expiration of the period of limitations is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability see rule sec_39 sec_142 as further explained in 85_tc_535 where the party pleading such issue makes a showing that the statutory notice was issued beyond the normally applicable statute_of_limitations however such party has established a prima facie case at that point the burden of going forward with the evidence shifts to the other side and the other party has the burden of introducing evidence to show that the bar of the statute is not applicable where the other party makes such a showing the burden of going forward with the evidence then shifts back to the party pleading the statute to show that the alleged exception is invalid or otherwise not applicable the burden_of_proof ie the burden of ultimate persuasion however never shifts from the party who pleads the bar of the statute_of_limitations citations omitted in this case it is undisputed that the normally applicable_period of limitations for assessing and collecting the tax expired on date years after petitioner filed his return unless the period was extended by agreement there is also no disagreement that respondent issued the statutory notice on date more than years after date petitioner thus has made a prima facie showing that the notice is untimely that demonstration placed upon respondent the burden of producing evidence that the bar effected by expiration of the period of limitations is inapplicable respondent has made such a showing by providing a facially valid form 872-a indicating that both petitioner and wynne agreed to waive the period of limitations applicable to their taxable_year production of the form 872-a placed upon petitioner the burden of showing that the agreement exemplified in the form 872-a is inapplicable petitioner has undertaken to show that the agreement to extend the period of limitations is invalid because he never signed authorized or ratified the form 872-a in issue his signature on that form he asserts was forged sec_6064 provides that the fact that an individual’s name 1s signed to a document shall be prima facie evidence for all purposes that the document was actually signed by him to overcome the presumption that he signed his name to the consent petitioner has offered the expert report of diane marsh a forensic document examiner ms marsh has been certified by the independent association of questioned document examiners the world association of document examiners and the american board_of forensic examiners her report identified sample signatures of petitioner with respect to which she compared the signature on the consent the report indicated that all standard testing procedures were used in this examination her report came to the following conclusion after an examination of all the documents submitted it is my opinion that dr malachinski did not write the name l s malachinski on the document at issue the irs consent form dated date in addition it is my opinion that the same individual wrote both dates of ms marsh’s report did not provide the facts which formed the basis for her conclusion that petitioner had not signed the consent nor did the report set forth ms marsh’s reasons for that conclusion at trial petitioner attempted to elicit from ms marsh the factual basis for her conclusion respondent objected to this attempt rule f in pertinent part states f expert witness reports unless otherwise permitted by the court upon timely request any party who calls an expert witness shall cause that witness to prepare a written report for submission to the court and to the opposing party the report shall state the witness’ opinion and the facts or data on which that opinion is based the report shall set forth in detail the reasons for the conclusion and it will be marked as an exhibit identified by the witness and received in evidence as the direct testimony of the expert witness an expert witness’ testimony will be excluded altogether for -- - failure to comply with the provisions of this paragraph unless the failure is shown to be due to good cause and unless the failure does not unduly prejudice the opposing party such as by significantly impairing the opposing party’s ability to cross-examine the expert witness petitioner has not shown that the failure of ms marsh’s report to include the facts data and analysis that underlie her opinion is due to good cause moreover we believe that permitting direct testimony in addition to that submitted in the report would have unduly prejudiced respondent’s ability to cross-examine ms marsh we accordingly sustain respondent’s objection petitioner’s expert’s direct testimony is restricted to the material contained in the expert report in rebuttal to ms marsh’s report respondent presented the report and testimony of james m davidson an employee of the irs who is also a certified document examiner mr davidson works at respondent’s national forensic laboratory in chicago he is a member of the american society of questioned document examiners and has been certified by the american board_of forensic document examiners mr davidson compared the signature on the consent to known exemplars of petitioner’s signature mr davidson determined that the exemplars fell into three groups were guickly written abbreviated last names were formally written with distinct letter definition and three were shortened guickly written signatures mr davidson found exemplars in the first two categories to be of minimal value in making the comparison he determined that the l s malachinski signature on the consent document was most similar to the last of these three categories he concluded however that he could not determine whether the signature on the consent was genuine his inability to do so was based upon his determination that the three signatures in the third category were not enough of a representative sample of the writer for me to make any determinations the testimony of expert witnesses may be helpful to the court in determining factual controversies we are not bound by an expert’s opinion however and we may accept or reject such testimony when in our best judgment based on the record it is appropriate to do so thus while we may choose to accept an expert’s opinion in its entirety we may also be selective in the use of any portion of that opinion see 102_tc_149 the reports of the experts in this case are inconsistent---- ms marsh believes that the exemplars suffice to show that petitioner did not execute the questioned signature and mr davidson believes that the exemplars do not permit such a conclusion taking both opinions into account and having scrutinized the documents ourselves we are not convinced that the signature at issue is a forgery thus petitioner has failed to overcome the statutory presumption that he signed the consent circumstantial evidence reinforces our finding that petitioner executed the consent petitioner first asserted in some years after it was signed that his signature on the consent was forged during that 12-year period he hired four sets of professional advisers to deal with the irs’s examination of his income_tax liabilities we do not believe that during the years that followed the explicit waiver of the period of limitations none of petitioner’s professional advisers consulted with him concerning the validity of that waiver we believe rather that they did so and that they learned from petitioner that he had signed the consent had petitioner told them otherwise they would have sought to terminate respondent’s proceedings against petitioner for the court permitted petitioner to proffer additional testimony of ms marsh as to the facts and reasons for her conclusion in the proffer she asserted specific concerns about the signature appearing on the consent specifically she noted characteristics of the loop on the l of petitioner’s first name the angle of the bottom of the s in petitioner’s middle initial and the absence of a loop at the end of the short version of petitioner’s signature these concerns even if properly presented would not have changed our conclusion the court’s own examination of the exemplars indicates that the presence or absence of the questioned characteristics was not confined to the signature on the consent the court's examination of the evidence reinforces its decision to accept the conclusion of respondent’s expert---that is that the evidence of record does not permit a finding that petitioner did not sign the consent immediately that did not happen the conduct of petitioner and his advisers is thus plainly inconsistent with the claim that the consent was forged see kim v commissioner tcmemo_1996_ eddins v united_states aftr 2d ustc par big_number s d miss affd without published opinion 9_f3d_103 5th cir other circumstances support our finding typewritten portions of the power_of_attorney to messrs ostrand and mack indicate that petitioner and wynne had contacted them on or before date the consent was executed on date and days later petitioner and wynne both signed the power_of_attorney we think it unlikely that wynne would forge petitioner’s signature to a document extending the statute_of_limitations for and then days later cooperate with him in hiring advisers to represent them for that very year in such circumstances her duplicity would have been too easily uncovered additionally in april of petitioner at the urging of his advisers paid dollar_figure to the irs with respect to his and wynne’s taxable_year petitioner made this payment after the period of limitations for that year would have expired unless there were in effect a valid waiver competent professionals would not advise a client to make a payment with respect to a tax_liability which could not be collected plainly payment of the dollar_figure indicates that petitioner’s advisers understood that he and wynne had validly consented to an extension of that period petitioner’s advisers conducted additional discussions with the irs in the latter part of but in july of the irs sent petitioner and his adviser a letter advising petitioner of a proposed liability of more than dollar_figure for his and wynne’s taxable_year again the advisers made no suggestion that the collection of the taxes at issue was time-barred the last professional adviser hired in date was mr boylan who ultimately represented petitioner before this court almost years after mr boylan was hired the question of the validity of the consent first arose in light of all the foregoing we do not accept petitioner’s assertion that his signature to the consent was forged petitioner urges strenuously that wynne possessed enough animosity toward him to forge documents provided to the irs he points to the startling evidence that wynne has been convicted of trying to have him murdered evidence of wynne’s plotting however came to light only in following a bitter custody battle thus although the evidence is dramatic it is not particularly persuasive as to wynne’s intentions or state of mind more than years earlier when the consent was executed we conclude that wynne’s animosity in is too attenuated and too remote in time to support a finding that she forged petitioner’s name to the consent document petitioner’s arguments notwithstanding the notice_of_deficiency for his and wynne’s federal income taxes is valid and timely we would reach this conclusion even if we considered some additional testimony which petitioner asserts supports his contention that wynne forged his signature petitioner states that wynne made some statements late in or afterwards to her friend and employee ms mellerke and proffers ms mellerke’s statements about those statements those statements were that wynne had contacted the irs and had reported dr malachinski for several things that he had not done and also she provided a document to the irs shortly before they were divorced that he was not aware of this document wynne is said to have stated was so damaging to petitioner that he would be feeling the effects of it for the rest of his life respondent objects to the introduction of such testimony asserting that such testimony would be inadmissible hearsay we need not address this objection however because the proffered testimony even if admitted is too vague and inconclusive to be of evidentiary value in determining whether petitioner’s signature on the consent was forged wynne’s assertion that she provided a document to the irs shortly before they were divorced fails to identify this document as the consent form -- - 872-a nor do the proffered statements indicate that wynne or anyone else forged petitioner’s name to that document or even that wynne herself signed it ii the payment of dollar_figure in in april of acting on professional advice petitioner sent to the irs a remittance of dollar_figure with respect to his and wynne’s anticipated joint federal_income_tax liability for four years later in april of the irs transferred the dollar_figure to petitioner’s individual federal_income_tax account the irs transcripts of account indicate that about months thereafter in october of the dollar_figure plus dollar_figure in interest was refunded this entry in the irs records was made years prior to respondent’s issuance of the notice_of_deficiency asserting that petitioner was liable for taxes of dollar_figure petitioner argues that he did not request either the crediting of the dollar_figure to his taxable_year or the refund of that amount he denies that he ever received the refund instead he speculates wynne intercepted the check and forged it he concludes that even if he does not prevail upon the statute_of_limitations argument he is entitled to credit for the dollar_figure against the deficiency he has agreed is owing for in the absence of a statute_of_limitations defense this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 112_tc_46 107_tc_249 83_tc_309 our authorization encompasses the determination of deficiencies pursuant to sec_6214 and of overpayments subject_to specific limitations under sec_6512 obviously the provisions of sec_6512 b are not applicable because petitioner herein has conceded liability for the deficiency he is not claiming any overpayment accordingly to demonstrate that this court has jurisdiction petitioner must place this dollar_figure remittance within the scope of a deficiency sec_6211 defines the term deficiency a deficiency is the amount by which the tax imposed exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency oover--- the amount of rebates as defined in subsection b made sec_6211 here the dollar_figure remitted by petitioner in was not shown as the tax on the federal_income_tax return he filed for it has not been previously assessed or collected without assessment as a deficiency for because at the time it was remitted respondent had not made a determination of petitioner’s tax_liability see 74_tc_1160 affd in part revd in part and remanded 692_f2d_587 9th cir in fact no deficiency for was even proposed until years after the remittance was made see greene v commissioner tcmemo_1965_312 nor can it be a rebate which likewise requires that respondent have made a substantive recalculation of the tax owed 49_f3d_340 7th cir see also lesinski v commissioner tcmemo_1997_234 instead under settled principles the dollar_figure was merely a deposit made well before any deficiency was proposed or determined a taxpayer’s remittance will generally not be regarded as a payment of federal_income_tax until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax_liability see risman v commissioner t cc citing 323_us_658 914_f2d_499 4th cir 353_f2d_429 3d cir affg 41_tc_316 until such time and absent such intent a remittance by a taxpayer to respondent generally will be regarded not as a payment of tax but merely as a deposit in the nature of a cash bond with respect to a tax_liability that is to be determined at a later point in time risman v commissioner supra pincite taxpayers make remittances in the nature of a cash bond in order to halt the accrual of interest liabilities on tax_liabilities before they are assessed see rosenman v united_states supra the irs specifically approves this procedure and accepts such deposits see revproc_82_51 1982_ 2_cb_839 superseded by revproc_84_58 1984_2_cb_501 the procedures adopted by the irs are generally consistent with court decisions addressing the topic of payment versus deposit see saltzman irs practice procedure par b pincite- 2d ed thus a taxpayer who makes a remittance before a tax_liability has been ascertained is generally presumed to have intended to make a deposit see 267_f2d_278 7th cir risman v commissioner supra pincite as the irs explains in revproc_82_51 c b pincite at sec_3 any undesignated remittance not described in section dollar_figure e payments made in response to a proposed liability made before the written proposal of a liability for example the issuance of a revenue agent’s or examiner’s report will be treated by the service as a deposit in the nature of a cash bond xk kek - - there 1s no evidence that at the time the remittance was made respondent had issued a revenue agent’s or examiner’s report or any other written proposal of a liability for petitioner made the dollar_figure remittance in april of some months before respondent’s agent made the preliminary indication of a dollar_figure deficiency in the examination_report dated date and some years before respondent determined the deficiency to be dollar_figure moreover petitioner’s remittance of dollar_figure bore no perceptible relationship to either of these amounts petitioner himself could shed no further light on the nature of the remittance indicating only that he may have made it to stop the running of interest these factors are characteristic of a deposit in the nature of a cash bond they are inconsistent with a finding that the remittance was actually a payment or was meant to be one see ewing v united_states supra pincite we therefore conclude that the dollar_figure was not and was not intended to be an amount collected as a deficiency as to which we have jurisdiction under sec_6211 a b we have taken into consideration the irs payment posting voucher which contains a checked section indicating that the payment was a code advance_payment on deficiency the same voucher however bears the handwritten legend in the remarks section that the dollar_figure serves as a cash bond the voucher thus supports either the payment or deposit interpretation and accordingly it is not persuasive as to either cf 914_f2d_499 ndollar_figure 4th cir because we conclude that the dollar_figure remittance was a deposit with respect to the tax_year it has no effect upon the deficiency ultimately determined for petitioner in that year we accordingly lack jurisdiction over that amount for the only taxable_year before us in this proceeding see 112_tc_46 it follows that we need not address petitioner’s proffer of additional evidence concerning the dollar_figure remittance or its return with interest petitioner again seeks to introduce the testimony of ms mellerke this time petitioner seeks to show that wynne had stated that she’d received a refund check that was intended for someone else and she had signed the check and cashed it respondent objected to this testimony asserting both that it 1s inadmissible hearsay and that it is irrelevant once again we do not rule upon the hearsay objection because we conclude that evidence that wynne had taken the returned remittance for herself is not relevant here where we have no jurisdiction to address issues relating to that remittance this dollar_figure was refunded only after being credited to petitioner’s tax account when refunded it included dollar_figure as interest----apparently reflecting the accrual of interest for the months that it had been credited to petitioner’s tax_liabilities there is no evidence why respondent returned the dollar_figure it may have been agreed to by petitioner’s duly authorized representatives or it may have been issued as the result of a mistake by the irs in any event we lack jurisdiction over that amount because petitioner’s tax_year is not before us in this proceeding in view of the foregoing decision will be entered for respondent
